START, C. J.
(dissenting.) I dissent. The appellant was or was not entitled to have her motion for judgment granted as a matter of strict legal right. If so entitled, this court ought to reverse the order appealed from, and direct the trial court to enter judgment absolute for the appellant.
It is the duty .of this court, wherever it can be done without unjustly trenching upon or prejudicing the rights of the parties to an appeal, to direct such order or judgment to be entered as will end the litigation, and promptly secure to the parties their legal rights.. Therefore, where it reverses a judgment without any direction in the premises, the presumption is that the court could not, in justice to the parties, direct such judgment or order to be entered; and,, in the absence of anything to the contrary in the opinion, the general rule as to the effect of the reversal on appeal of a judgment based upon a trial and findings or verdict is to be followed.
The general rule in such cases is that the reversal of the judgment is a determination of the court that there has been a mistrial. It operates to completely annul the judgment, and, in legal effect, grants a new trial. . Upon the former appeal in this case the judgment for the defendant was reversed, and the case remanded to the district court without any special directions, and therefore the case stood, when it reached the district court, precisely as if no trial had ever been had, and the plaintiff’s remedy was to notice the case for trial. The trial court and attorneys have a right to know what the status of a case is where a judgment is reversed on appeal and cause is remanded without special directions, and, in my opinion, any other rule than the one here suggested will lead to confusion and vexatious delays in the administration of justice. Elliott, App. Proc. § 580.